DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed on 2/22/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/23/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 22 has been newly added. Claims 6, 8 and 14 have been amended. Claims 1-22 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application, PRO/902,084 and CON of PCT application PCT/US2020/051507 filed on 9/18/2019 and 9/18/2020, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 9/18/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blanche et al. US 2003/0032092, published 2/13/2003 (hereinafter Blanche, reference of record) in view of Drocourt et al. US 2004/0219677, published 11/4/2004 (hereinafter Drocourt, reference of record). This rejection is repeated for the same reasons as set forth in the Official Action mailed on 11/23/2021 with respect to claims 1-21 and newly applied to claim 22. A response to applicant’s traversal follows the reiterated rejection below.
Blanche describes the advantages of developing DNA molecules which can be used in gene therapy (Blanche, para 10). Blanche states that some of the advantages of using engineered DNA vectors include reduced risk of uncontrolled gene expression, improved bioavailability and reduced immunogenic response (Blanche, para 10 and 11). Blanche describes synthetic double-stranded DNA vector systems which can be engineered to express a therapeutic gene (Blanche, para 11, 12, 13 and claims 1 and 9).  Blanche provides preferred embodiments wherein synthetic double-stranded DNA vector systems are circular in shape, essentially lack non-therapeutic regions, lack an origin of replication and lack selectable marker genes (Blanche, para 13 and claim 1). Blanche further defines selection marker genes as antibiotic resistance, corresponding to the lack of “drug resistance gene” limitation in claim 1. Blanche describes expressing the therapeutic protein in a host cell using the engineered DNA vectors (Blanche, para 78 and claim 34). Blanche describes targeted expression in specific tissues using tissue-specific promoters (Blanche, para 14, 114, 119). Blanche describes genes which are 5Kb in length, corresponding to the limitations described in claim 13 (Blanche, Fig 18). Blanche describes the inclusion of all essential expression cassette elements including a transcription termination signal and a polyadenylation site, corresponding to the limitations described in claim 9 (Blanche, para 119 and example 3). Blanche describes administration including direct administration (intravenous, intranasal, intramuscular) or in combination with other agents, corresponding to the limitations described in claim 12 (Blanche, para 114 and 115). Blanche describes various dose and administration regiments (Blanche, para 115). Blanche describes methods to reduce immunogenicity and cytokine response, corresponding to the reduced immune response limitation described in claim 18 (Blanche, para 2, 7, 11). Blanche describes transfection and expansion methods using E. coli, corresponding to the limitations described in claim 19 (Blanche, para 153, 168 and example 2). Blanche describes expressing the therapeutic polypeptide in human subjects, corresponding to the limitations described in newly added claim 22 (Blanche, para 175 and example 4). Blanche provides preferred embodiments wherein the circular DNA vector is in supercoiled form and monomeric, corresponding to the limitations in claims 10 and 11 (Blanche, para 13 and 70). Blanche describes methods to excise minicircle DNA vectors by site-specific recombination from plasmids which results in attR sequences on the resulting minicircles. Thus, Blanche does not expressly describe a synthetic circular DNA vector which lacks a site-specific recombination recognition site. Furthermore, Blanche does not expressly describe a synthetic circular DNA vector which is devoid of CpG islands or a second and third dose regiment at least 2 weeks after the first and second, respectively. 
Drocourt describes methods and compositions directed to plasmids which are functional in prokaryotic organisms such as E. coli, but which are nevertheless completely devoid of CpG islands in their promoters (Drocourt, para 7 and 8). Drocourt describes the advantages of CpG free DNA plasmids in having reduced immunostimulant capacity (Drocourt, para 4). Drocourt outlines methods and techniques for creating DNA plasmids which are completely devoid of CpG (Drocourt, para 7, example 1-4). Furthermore, Drocourt describes methods of generating plasmid vectors which lacks site-specific recombination recognition sites (Drocourt, para 4, 7 and example 1; Figs 16 and 17). Unlike the methods of Blanche, it is emphasized that the methods of Drocourt do not require recombination and do not produce vectors with site-specific recombination recognition sites.
It would have been prima facie obvious to one of ordinary skill in the art to design synthetic circular DNA vectors based on the disclosure of Blanche which are completely devoid of CpG islands in their promoters and free of site-specific recombination recognition sites using the techniques outlined by Drocourt in order to reduce adverse immune affects. It would have been a matter of combining known prior art element according to known methods to yield predictable results. One would be motivated to make this combination in order to reduce adverse immune affects by immunizing the synthetic circular DNA vectors by significantly reducing the CpG island content in the promoters. Furthermore, the methods of Drocourt do not require recombination and do not produce vectors with site-specific recombination recognition sites. Thus, the combined methods of Blanche in view of Drocourt would produce a synthetic circular DNA vector which is completely devoid of CpG islands and free of site-specific recombination recognition sites with reduce adverse immune affects. One would have a reasonable expectation of successes in combining the methods given that both Blanche and Drocourt have a clear appreciation for reducing adverse immune responses for their respective DNA vectors.  
Furthermore, it is argued that the specific dose regiment described in claims 16 and 17 could have been determined through routine experimentation using standard laboratory techniques available at the time of filing. Since Blanche outlines the functional outcome (polypeptide expression using the synthetic circular DNA vector) and administration methods, it would have been a matter of routine experimentation to determine the optimal number of dose (1, 2 or 3) and the relative time between doses. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Blanche fails to disclose a synthetic circular DNA vector which lacks a site-specific recombination recognition site. Applicant argues that the latent attR sequence resulting from the recombination of attP and attB as disclosed by Blanche constitutes a site-specific recombination recognition site which is outside the scope of claim 1. Applicant argues that Drocourt does not remedy this deficiency and therefore a prima facie case of obviousness has not been established. 
This argument has been fully considered, but is not found persuasive. Although it is acknowledged that Blanche does not expressly describe a synthetic circular DNA vector which lacks a site-specific recombination recognition site, Drocourt describes methods of generating plasmid vectors which lacks site-specific recombination recognition sites (Drocourt, para 4, 7 and example 1; Figs 16 and 17). Unlike the methods of Blanche, it is emphasized that the methods of Drocourt do not require recombination and do not produce vectors with site-specific recombination recognition sites. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Thus, the combined methods of Blanche in view of Drocourt would produce a synthetic circular DNA vector which is completely devoid of CpG islands and free of site-specific recombination recognition sites with reduce adverse immune affects. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No: 17/365,846 (US Patent Application Publication Number US 2021/0322579). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully embrace the co-pending claims. This rejection is repeated for the same reasons as set forth in the Official Action mailed on 11/23/2021 with respect to claims 1-21 and newly applied to claim 22. A response to applicant’s traversal follows the reiterated rejection below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method for treating cancer comprising administering a therapeutically effective amount of a synthetic circular DNA vector encoding a therapeutic polypeptide. The co-pending claims describe further delivery vehicles selected from liposomes, nanoparticles among others. The co-pending claims describe a synthetic circular DNA vector which is substantially devoid of CpG islands. The co-pending claims describe producing a control vector from bacteria cells. The co-pending claims describe a synthetic circular DNA vector which is supercoiled. 
The instant claims describe a broader method of expressing a polypeptide in a subject comprising administering a synthetic circular DNA vector which lacks an origin of replication, a drug resistance gene and a site-specific recombination site. The instant claims describe administering via a delivery vehicle selected from liposomes and nanoparticles among others. The instant claims describe a promoter sequence upstream of the gene which is substantially devoid of CpG islands. Therefore, the instant claims fully embrace the co-pending claims. 

Response to Traversal
Applicant traverses the instant rejection by requesting that the rejection be held in abeyance until the scope of allowable subject matter is determined. 

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 13, 15, 19, 22-23, 25, 27, 35, 45, 47, 48-49, 51, 54 of copending Application No: 16/980,914 (US Patent Application Publication Number US 2021/0002667). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully embrace the co-pending claims. This rejection is repeated for the same reasons as set forth in the Official Action mailed on 11/23/2021 with respect to claims 1-21 and newly applied to claim 22. A response to applicant’s traversal follows the reiterated rejection below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to an isolated circular DNA vector comprising one or more heterologous genes encoding a therapeutic protein, wherein the DNA vector lacks an origin or replication and/or drug resistance gene. The co-pending claims further describe a supercoiled synthetic DNA vector and expression in target cells.
The instant claims describe a broader method of expressing a polypeptide in a subject comprising administering a synthetic circular DNA vector which lacks an origin of replication, a drug resistance gene and a site-specific recombination site. The instant claims describe administering via a delivery vehicle selected from liposomes and nanoparticles among others. The instant claims describe a promoter sequence upstream of the gene which is substantially devoid of CpG islands. Therefore, the instant claims fully embrace the co-pending claims.

Response to Traversal
Applicant traverses the instant rejection by requesting that the rejection be held in abeyance until the scope of allowable subject matter is determined. 

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No: 17/365,808 (US Patent Application Publication Number US 2021/0322576). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully embrace the co-pending claims. This rejection is repeated for the same reasons as set forth in the Official Action mailed on 11/23/2021 with respect to claims 1-21 and newly applied to claim 22. A response to applicant’s traversal follows the reiterated rejection below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method of treating an ocular disorder comprising administering a therapeutically effective amount of a synthetic circular DNA vector comprising a gene encoding a therapeutic polypeptide which lacks an origin of replication, drug resistance gene and a site-specific recombination recognition site. The co-pending claims describe the synthetic circular DNA vector further comprising a promoter sequence upstream of the gene, wherein the promoter is substantially devoid of CpG islands. The co-pending claims describe synthetic circular DNA which is supercoiled and monomeric. 
The instant claims describe a broader method of expressing a polypeptide in a subject comprising administering a synthetic circular DNA vector which lacks an origin of replication, a drug resistance gene and a site-specific recombination site. The instant claims describe administering via a delivery vehicle selected from liposomes and nanoparticles among others. The instant claims describe a promoter sequence upstream of the gene which is substantially devoid of CpG islands. Therefore, the instant claims fully embrace the co-pending claims.

Response to Traversal
Applicant traverses the instant rejection by requesting that the rejection be held in abeyance until the scope of allowable subject matter is determined. 

Citation of Other Relevant Prior Art
Buchholz et al. WO 2018/229226, published 12/20/2018
Hyman et al. US 2005/0069991, published 3/31/2005
Kotin et al. WO 2019/051255, published 3/14/2019
Rehberger et al. US 2013/0203121, published 8/8/2013
Lu et al. "Sequence-modified antibiotic resistance genes provide sustained plasmid-mediated transgene expression in mammals." Molecular Therapy 25.5 (2017): 1187-1198

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633